Citation Nr: 0842273	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO. 06-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for residuals, 
laceration, right wrist.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 


The veteran is diagnosed as having carpal tunnel syndrome of 
the right wrist and has alluded to service connection for the 
disorder. This matter is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

On November 20, 2008, the Board received correspondence from 
the veteran indicating that he wished to testify via 
videoconference at a Board hearing if it could be arranged. 
The record reflects that the veteran is incarcerated at the 
Dallas State Correctional Institution. 

It has been held that in fulfilling its duty to assist 
incarcerated claimants, VA adjudicators are to tailor such 
assistance to the peculiar circumstances of confinement, and 
that "such individuals are entitled to the same care and 
consideration given to their fellow veterans." Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Bolton v. Brown, 
8 Vet. App. 185, 191 (1995).

The Board finds that this matter must be remanded to 
determine if a videoconference Board hearing can be arranged 
from the veteran's facility and to provide the veteran the 
option of submitting testimony in an alternative format if a 
videoconference hearing cannot be arranged.

Accordingly, the case is REMANDED for the following action:

1. The RO should determine if it is 
possible to hold a Board videoconference 
hearing at the Dallas State Correctional 
Institution in Dallas, Pennsylvania. If 
such a hearing can be scheduled, the RO 
should do so. If not, all efforts towards 
ascertainment of whether a hearing may be 
scheduled must be documented for record 
and included in the veteran's claims 
folder.

2. If such a videoconference hearing 
cannot be arranged, the RO should notify 
the veteran that he may submit any 
additional evidence in relation to his 
claim, including a cassette tape of not 
more than 30 minutes of testimony, and 
should allow for sufficient time for the 
veteran to respond to such request.

3. When the actions requested have been 
completed, The RO should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




